     Case 2:20-cv-01824-JAT-MHB Document 16 Filed 09/03/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATED DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     Timothy Ray Johnson,
                                                         CV 20-01824-PHX-JAT (MHB)
10                            Plaintiff,
       v.                                                ORDER
11
       B. Jeusen, et al.,
12
                              Defendants.
13
14
15          Plaintiff Timothy Ray Johnson, who is confined in the Arizona State Prison
16   Complex-Florence, filed a pro se civil rights Second Amended Complaint pursuant to 42
17   U.S.C. § 1983. Upon screening, the Court ordered Defendants Pozonio, Reges, and King
18   to answer Count One of the Second Amended Complaint. The Court also sent Plaintiff the
19   required service packets, and ordered Plaintiff to complete and return the service packets
20   to the Clerk of Court within 21 days, after which the U.S. Marshal Service would notify
21   Defendants and effect service. Plaintiff was warned that if he failed to timely comply with
22   the provisions set forth in the screening order, the action would be dismissed pursuant to
23   Rule 41(b) of the Federal Rules of Civil Procedure.
24          Plaintiff having failed to return the service packets, the Court ordered Plaintiff to
25   show cause, why this matter should not be dismissed pursuant to Rule 41(b) of the Federal
26   Rules of Civil Procedure for failure to comply with the Court’s Order. Plaintiff has not
27   responded to the order to show cause or communicated with the Court – and the time for
28   doing so has expired. The Court, therefore, will determine whether dismissal is appropriate.
     Case 2:20-cv-01824-JAT-MHB Document 16 Filed 09/03/21 Page 2 of 3



 1            Plaintiff has the general duty to prosecute this case. See Fidelity Philadelphia Trust
 2   Co. v. Pioche Mines Consolidated, Inc., 587 F.2d 27, 29 (9th Cir. 1978). Rule 41(b) of the
 3   Federal Rules of Civil Procedure provides that “[f]or failure of the plaintiff to prosecute or
 4   to comply with these rules or any order of court, a defendant may move for dismissal of an
 5   action.” In Link v. Wabash Railroad Co., 370 U.S. 626, 629-31 (1962), the Supreme Court
 6   recognized that a federal district court has the inherent power to dismiss a case sua sponte
 7   for failure to prosecute, even though the language of Rule 41(b) of the Federal Rules of
 8   Civil Procedure appears to require a motion from a party. Moreover, in appropriate
 9   circumstances, the Court may dismiss a complaint for failure to prosecute even without
10   notice or hearing. See id. at 633.
11            In determining whether Plaintiff’s failure to prosecute warrants dismissal of the
12   case, the Court must weigh the following five factors: “(1) the public’s interest in
13   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk
14   of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
15   merits; and (5) the availability of less drastic sanctions.” Carey v. King, 856 F.2d 1439,
16   1440 (9th Cir. 1988) (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
17   “The first two of these factors favor the imposition of sanctions in most cases, while the
18   fourth factor cuts against a default or dismissal sanction. Thus the key factors are prejudice
19   and availability of lesser sanctions.” Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir.
20   1990).
21            Here, the first, second, and third factors favor dismissal of this case. Plaintiff’s
22   failure to respond to Court orders prevents the case from proceeding in the foreseeable
23   future. The fourth factor, as always, weighs against dismissal. The fifth factor requires the
24   Court to consider whether a less drastic alternative is available. The Court has already
25   ordered Plaintiff to show cause why this matter should not be dismissed. Plaintiff has not
26   responded.
27            The Court finds that only one less drastic sanction is realistically available. Rule
28   41(b) provides that a dismissal for failure to prosecute operates as an adjudication upon the


                                                   -2-
     Case 2:20-cv-01824-JAT-MHB Document 16 Filed 09/03/21 Page 3 of 3



 1   merits “[u]nless the court in its order for dismissal otherwise specifies.” In the instant case,
 2   the Court finds that a dismissal with prejudice would be unnecessarily harsh. The complaint
 3   and this action will therefore be dismissed without prejudice pursuant to Rule 41(b) of the
 4   Federal Rules of Civil Procedure.
 5          IT IS THEREFORE ORDERED that pursuant to Rule 41(b) of the Federal Rules
 6   of Civil Procedure this action is dismissed without prejudice and the Clerk of the Court
 7   shall enter judgment accordingly.
 8          Dated this 2nd day of September, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
